Citation Nr: 0001371	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neurological 
disorder, to include on a secondary basis due to a service-
connected rheumatic heart disease disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1949.  

This appeal initially arose before the Board of Veteran's 
Appeals (Board) from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville Tennessee, which did not reopen a claim for service 
connection for loss of circulation of the legs.  The matter 
was remanded by the Board in August 1996 for further 
development of the evidence.  The issue on appeal was 
recharacterized as entitlement to service connection for a 
neurological disorder.   

We note that although the veteran originally requested a 
hearing before a traveling section of the Board, he 
subsequently withdrew this request by way of an April 1996 
letter from his authorized representative.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A neurological disorder that is currently exhibited is 
not shown to be the product of, or related to, a service-
connected rheumatic heart disease disability. 


CONCLUSION OF LAW

A neurological disorder was not incurred in active service, 
and is not related or due to a service-connected rheumatic 
heart disease disability.  38 U.S.C.A. §§  1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 3.310 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

As indicated above, the veteran contends that he has a 
neurological disorder, that is proximately due to his 
service-connected rheumatic heart disease disability and that 
service connection for this neurological condition should be 
granted on a secondary basis.  After a review of the record, 
the Board finds that the evidence does not support the 
veteran's contentions, and that service connection is not 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

As indicated above, this matter was initially before the 
Board in August 1996, whereby the veteran's claim was 
remanded for additional development of the evidence.  The 
veteran averred that he had neuromuscular symptoms that began 
in service, and that he now had a disorder that was secondary 
to his service-connected rheumatic heart disease and 
treatment.  The record reflects that he had rheumatic fever 
in service that led to rheumatic heart disease.  He was 
service-connected in a July 1949 rating decision, and was 
next awarded total disability compensation based on 
individual unemployability in a June 1968 rating decision.  

In April 1972, he reported that he was losing the use of his 
legs due to his rheumatic heart disease.  He was 
hospitalized, and the results of a 1975 neurology examination 
show evidence of central nervous system pathology.  He was 
again hospitalized in 1984, with complaints of frequent 
falling.  He reported neurological problems since the 1960s, 
shortly after cardioversion treatment for his rheumatic heart 
disease.  He reported that the Asheville VAMC had found a 
blood clot in the brain, and he was started on Coumadin.  The 
August 1996 decision, noting that the medical evidence showed 
that the veteran's private physician stated, in essence, that 
there was a good possibility that his neuromuscular weakness 
was brought on by the irregular pulse at the time of his 
rheumatic heart disease, found that there was a reasonable 
possibility that the records submitted since the last final 
Board decision in March 1992 would change the outcome of the 
veteran's claim, and thus, reopened his claim.  

Specifically, a July 1994 letter from the Bulls Gap Medical 
Clinic shows that the veteran's private physician provided 
the following medical opinion:  

[The veteran] is trying to establish that 
his present weakened neuromuscular system 
and inability to talk is service[-
]connected on the basis of his Rheumatic 
Heart Disease.  I don't know the cause of 
his neuromuscular weakness[,] but there 
is a good possibility that it is due to 
CNS damage from a clot in his brain 
brought on by the irregular pulse at the 
time of his Rheumatic Heart Disease.  
This is very likely since the start of 
his muscular weakening coincided with the 
auricular  fibrillation cause by the RHD. 

Our previous decision concluded that a remand would be 
necessary prior to further appellate consideration.  It 
requested that additional VA heart and neurological medical 
examinations be conducted in order to clarify whether the 
veteran's current neurological condition(s) are attributable 
to his service-connected rheumatic heart disease disability.  
VA examinations were conducted in October 1996, November 
1996, and March 1999.  That development action being 
complete, the matter is again presented for our review.  

The veteran's VA neurological examination was conducted in 
October 1996.  Under the medical history section of the 
report, the physician noted that the veteran had a history 
that was significant for rheumatic heart disease with mitral 
stenosis, diagnosed in 1949.  It was noted that the veteran 
began to develop symptoms of imbalance of gait, dizziness, 
and problems with coordination that led to a questionable 
diagnosis of multiple sclerosis in the early 1970s.  After, 
further evaluation, a diagnosis of olivopontocerebellar 
degeneration was made, and the veteran continued to have a 
gradual decline in his function.  After an objective 
examination, the doctor spoke to the issue of whether any 
neurological conditions could be related to the veteran's 
service-connected heart disorder:  

Historically and clinically, [the 
veteran] has a gradually progressive 
difficulty with primary cerebellar 
dysfunction but also a little bit of 
spastic upper motor neuron component.  
[A]n eventual diagnosis of 
olivopontocerebellar degeneration was 
made.  [ ]  multiple sclerosis could not 
be entirely excluded by his history as 
well.  Both of these conditions certainly 
would be unrelated to his mitral valve 
disease, to his rheumatic fever[,] or to 
his atrial fibrillation... .

The RO, noting that additional testing was suggested to 
provide a differential neurological diagnosis of 
olivopontocerebellar degeneration versus multiple sclerosis, 
requested that an additional opinion be given following these 
studies.  An October 1996 report shows that the same 
physician next interpreted these studies, and, in essence, 
concluded that between a diagnosis of olivopontocerebellar 
degeneration versus multiple sclerosis, 
"olivopontocerebellar degeneration certainly seems to be the 
more likely diagnosis."  He then stated that "[t]his 
condition would not necessarily be associated with atrial 
fibrillation or rheumatic valvular disease".  

The report of the veteran's VA heart examination, is dated 
November 1996, and notes that the purpose of the examination 
was to provide an opinion as to the nature and etiology of 
the veteran's neurological disorder, and comment on any 
relationship with his service-connected rheumatic heart 
disease.  After obtaining a medical history and performing a 
physical examination, the examiner listed a diagnosis of:  
(1) Chronic atrial fibrillation secondary to rheumatic heart 
disease, (2) Rheumatic heart disease, mitral stenosis, status 
post commissurotomy, and (3) Neurologic deterioration and 
symptoms, possibly secondary to multiple infarcts versus 
primary CNS degeneration process.  The physician concluded 
that "his neurological problems may well be related to 
thrombo-embolism and thus, to his rheumatic heart disease.  
Neurology Service will need to provide an opinion on his 
symptoms and presentation, to see if they feel that these are 
consistent with a diagnosis of multi-infarct dementia."  It 
was also noted that additional testing was to be performed on 
the veteran.  Subsequent to the results of this testing, the 
physician concluded, in an addendum of November 1996, that 
"[a]ll of these findings are expected in a patient with 
chronic mitral stenosis and do not change my previous 
evaluation."  

The RO, heeding the heart specialist's advice for a 
neurological opinion, in an April 1998 Memorandum, requested 
that the two opinions be considered, and that one final 
opinion be provided as to the etiology of the veteran's 
neurological condition.  

Thus, another neurological examination was conducted by 
examiner of the veteran's 1996 neurological exam, the report 
of which is dated March 1999.  The doctor indicated review of 
the medical records as well as the prior examination in 1996, 
and again provided the veteran's medical history, and 
conducted a physical examination.  With regard to the 
specific matter at issue, it was noted that the veteran had 
"extensive evaluation in the past" and continued to show a 
gradual deterioration of his condition, consistent with a 
degenerative condition of the olivopontocerebellar type.  The 
doctor noted that although past extensive evaluation was 
unable to make a diagnosis of superimposed multiple 
sclerosis, the veteran's history was not one of recurrent 
embolization and that he did not have typical findings of 
recurrent stroke.  He did have a history of atrial 
fibrillation, which was related to his rheumatic heart 
disease with mitral stenosis.  

Further, the doctor stated that:  "This shows no 
relationship to the degenerative condition, and is not 
related in any way.  He is at risk for a thromboembolic 
phenomenon, but has had nothing to suggest that such has 
happened since I last saw him, but has continued to show 
deterioration of his situation.  This makes these two 
independent processes."  (Italics added).

Although the veteran's medical history is complex, we find as 
a matter of fact that the preponderance of the medical 
evidence shows that any neurological conditions are not 
related to the veteran's service-connected heart disorders in 
any way.  

First, although the veteran's private physician provided an 
opinion suggesting that there may indeed be such a 
correlation, we specifically find that this 1994 letter is 
not as probative as the medical evidence compiled since that 
time.  The letter is neither as thorough nor detailed in its 
findings, nor is it as unequivocal.  There is no showing that 
the veteran's private physician reviewed all of the evidence 
contained in the claims folder prior to providing the 
opinion.  The report of an examination supporting the opinion 
is not of record, and the examiner does not indicate what 
diagnostic or clinical testing, if any, was relied on in 
making the hypothesis.  In addition, the doctor prefaces the 
entire statement with a caveat that he does not know what the 
cause of the veteran's neuromuscular weakness is, and then 
makes only a general speculation of possibilities.  Thus, we 
find that this opinion is not as reliable as the VA medical 
examinations conducted to answer the questions raised by this 
letter.   

In this respect, we note that the VA medical examinations are 
more detailed in both their examinations and findings.  After 
obtaining a medical history, both examiners performed 
extensive physical and diagnostic testing, not only to answer 
the specific question at issue, but to definitively diagnosis 
the veteran's neuromuscular condition and assess the severity 
of his heart disorders.  We note that the veteran's private 
physician did not provide even a preliminary diagnosis for 
the veteran's neurological disorder.  Conversely, the veteran 
was afforded extensive testing for both of his disorders at 
the VA examinations.  

Although the heart specialist concluded that "his 
neurological problems may well be related to thrombo-embolism 
and thus, to his rheumatic heart disease", that physician 
also specifically noted that "Neurology Service will need to 
provide an opinion on his symptoms and presentation, to see 
if they feel that these are consistent with a diagnosis of 
multi-infarct dementia."  Thus, although competent to 
address the veteran's heart disorders, the heart specialist 
noted in his opinion that a neurological opinion was required 
for resolution of the issue of etiology of the veteran's 
neurological condition.  

The neurologist, in turn, found after a review of the 
veteran's history and examination, that "an eventual 
diagnosis of olivopontocerebellar degeneration was made.  [ ]  
multiple sclerosis could not be entirely excluded by his 
history as well.  Both of these conditions certainly would be 
unrelated to his mitral valve disease, to his rheumatic 
fever[,] or to his atrial fibrillation... ."  

After additional studies were conducted, the purpose of which 
was to definitively diagnose the veteran's neurological 
condition, the neurologist interpreted these studies, and, in 
essence, concluded that between a diagnosis of 
olivopontocerebellar degeneration versus multiple sclerosis, 
"olivopontocerebellar degeneration certainly seems to be the 
more likely diagnosis."  He then stated that "[t]his 
condition would not necessarily be associated with atrial 
fibrillation or rheumatic valvular disease".

Because of the complexities of the issue at hand, the RO 
aptly asked for a final, consolidated opinion as to whether 
the veteran's neurological condition(s) was due to his 
service-connected heart disorders.  The neurologist provided 
such an opinion and noted that although past extensive 
evaluation was unable to make a diagnosis of superimposed 
multiple sclerosis, the veteran's history was not one of 
recurrent embolization and he did not have typical findings 
of recurrent stroke.  He did have a history of atrial 
fibrillation, which was related to his rheumatic heart 
disease with mitral stenosis.  He concluded that: "This 
shows no relationship to the degenerative condition, and is 
not related in any way.  He is at risk for a thromboembolic 
phenomenon, but has had nothing to suggest that such has 
happened since I last saw him, but has continued to show 
deterioration of his situation.  This makes these two 
independent processes."

Thus, we conclude that the preponderance of the evidence is 
against the veteran's claim.  Although the second statement 
provided by the neurologist is less unequivocal than the 
first and the final opinion, we do not find that this 
significantly detracts from those findings or along with the 
other evidence creates a reasonable doubt.  We note in this 
respect that the second statement was made in the context of 
a request from the RO for the neurologist to interpret 
certain studies that were conducted in an attempt to provide 
a differential diagnosis between two neurological disorders 
(superimposed multiple sclerosis vs. olivopontocerebellar 
degeneration), and that the specialist specifically made 
clear findings on two occasions that there was no 
relationship between any neurological disorders and the 
veteran's service-connected heart disorders.  

Therefore, as the evidence shows that the recent VA neurology 
reports were clearly the most qualified opinions of record, 
and as they show that there is no relationship between the 
veteran's neurological disorders and his service-connected 
heart disorders, we determine that the preponderance of the 
evidence is against his claim, and it must therefore be 
denied.

We also note that the veteran averred that he had 
neuromuscular symptoms that began in service.  The veteran's 
SMRs are devoid of any treatment for, or reference to, a 
neurological disorder.  Although the veteran's 
hospitalization reports subsequent to service show that he 
currently manifests such a condition, they do not demonstrate 
that this disorder is in any way related to the veteran's 
active service.  Further, we note that his separation medical 
examination, dated March 1949, shows that he was clinically 
evaluated as normal under the neurological section of the 
examination.  In addition, it is noted that he was 
hospitalized for 3 1/2 months with rheumatic fever in July 
1946, however, the examiner also noted that there was no 
recurrence, and no sequelae following from that condition.  
Although the veteran has submitted such a claim, the Board 
must point out that such a nexus must be drawn by medical 
evidence, and that the veteran has not established that he 
has the medical expertise required to make such a finding.  
Thus, in the absence of clinical evidence showing a 
relationship between the veteran's service and his current 
disorder, his claim must be denied.



ORDER

Entitlement to service connection for a neurological 
disorder, to include on a secondary basis due to a service-
connected rheumatic heart disease disability, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

